Citation Nr: 1715091	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-12 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 1969, and from April 1973 to October 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board remanded this matter to the RO for further development.  After further development, this matter is now ready for adjudication.  
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the appeal period, the Veteran's PTSD has been characterized by impairment of memory, disturbances of motivation and mood, and difficultly in establishing and maintaining effective social relationships; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016)

REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

The Veteran is seeking an initial increased rating for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been assigned an initial disability rating of 50 percent rating under 38 C.F.R. § 4.130, DC 9411.  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Indeed, while the Veteran had occasional symptoms that could support a higher rating, the Veteran's symptoms did not otherwise cause social and occupational impairment with deficiencies in most areas of his daily living.  

First, the Veteran does not display objectively observable symptoms that would warrant an increased rating.  For example, in a March 2010 VA examination, the examiner opined that the Veteran's PTSD caused occupational and social impairment with only an occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The Veteran had symptoms of isolation, sleep impairment, and distressing dreams.  The examiner reported that the Veteran's judgment was not impaired and that he was able to manage his own finances.  His appearance, hygiene, and behavior were all noted to be appropriate.  While the Veteran reported sleep disturbances and avoidance of social activities, the examiner indicated that the Veteran was able to generally function satisfactorily with routine behavior and self-care.  The Veteran's thought process was appropriate with good impulse control, and he denied any suicidal or homicidal ideation.   

For the period from 2009 through 2015, the Veteran underwent a series of mental health evaluations and treatment through the VA.  During this time, the Veteran's symptoms were generally characterized by hypervigilance, intrusive thoughts of trauma, flashback, exaggerated startled response, and avoidance of people, places and activities.  For example, in May 2010, while the Veteran stated that he was experiencing flashbacks, irritability, nightmares, intrusive thoughts, occasional suicidal ideation, and hallucinations, he was nevertheless able to maintain gainful employment and demonstrated logical and goal directed thought process and clear speech with content appropriate for the situation.  In December 2010, the Veteran reported that he was depressed with passive suicidal thoughts with hypervigilance, anxiety, nightmares, and hallucinations.  The Veteran's affect was congruent and he was well oriented within all spheres.  His thought process was relevant and goal directed with normal logical speech.  There was no evidence of a formal thought disorder or psychosis. 

During a January 2012 psychiatric treatment examination, the Veteran's mood was reported as depressed.  However, upon examination, the Veteran's judgment and insight were fair and his attention, concentration, speech and memory were normal.  He also denied suicidal ideation.  

In February 2014, the Veteran reported irritability, isolation, low mood, intrusive thoughts, and hallucinations.  He also stated that he "dreams of killing people every night," and recently "hit a neighbor in the face."  On examination, however, the Veteran demonstrated logical and goal oriented thought, judgment, and insight.  His speech, attention, concentration, and memory were all normal.  The Veteran denied any suicidal ideation and did not display any psychosis.  In June 2014, the Veteran reported that his medication regime has "helped" and that overall his nightmares and flashbacks "are not as bothersome."  The Veteran had normal logical speech and thought processes with no evidence of suicidal ideation or psychosis.  Moreover, in August 2014, the Veteran's symptoms appeared to be stable and he reported that he would now be providing daycare for his two grandchildren 5 days a week.  

In August 2015, the Veteran stated that he was "doing ok," and that his nightmares, flashbacks, and anhedonia were occurring "less often."  He reported that his mood was brighter with less irritability.  His judgment and insight were fair with normal, logical, and goal oriented thought process.  Similarly, at a December 2015 follow-up examination, the Veteran stated that his PTSD symptoms occurred less often and that his medication regime was effective in controlling his symptoms.  The Veteran noted that he was going travel with his son to California.  The psychiatrist reported that the Veteran had fair insight and judgment with normal mood, affect, and speech.  He denied any suicidal ideations.   

In December 2015, the Veteran was afforded another VA examination for his PTSD.  The examiner opined that that the Veteran's level of occupational and social impairment due to PTSD was best characterized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Specifically, while the Veteran continued to report problems associated with his PTSD, such as depressed mood, anxiety, sleep impairment, mild memory loss, mood disturbances, and impaired impulse control, such as unprovoked irritability with periods of violence, the examiner noted that the Veteran did not have any suicidal ideations or psychosis.  The Veteran was cooperative, sociable, and his speech and concentration were within normal limits with adequate recall, memory, and attention.  

Therefore, the Board finds that the Veteran does not exhibit objective symptoms that would be sufficient to warrant a rating in excess of 50 percent.  While it is true that the Veteran had occasional impaired impulse control and suicidal ideation, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes throughout the entire period on appeal.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all. 

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable relationship with his son and daughter, and provides childcare for his grandchildren.  Further, the Veteran has been able to maintain relationships with former veterans that have had similar experiences. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF scores were 55 in December 2010, 54 in January 2012, and 52 in July 2013.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  
Here, the Board finds that a GAF score in the range of 52 to 55 is consistent with the symptoms the Veteran displayed.  However, this level of impairment does not constitute occupational and social impairment with deficiencies in most areas.  As previously discussed, the Veteran was only experiencing mild to moderate social and occupational difficulties - symptoms covered by the appropriate criteria for a 50 percent evaluation.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  Specifically, the Veteran reported that he has sleep disturbances, occasional suicidal thoughts, trouble forming and maintaining relationships, depression, occasional suicidal thoughts, and memory problems.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including with respect to the Veteran's activities of daily living and employment, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in March 2010 and December 2015.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that additional records from the Veteran has been associated with the claims file since the most recent December 2015 supplemental statement of the case (SSOC).  However, a review of these records reveals that the relevant records were previously on file and/or are redundant of records already on file.  As a result, there is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

Finally, it is noted that this appeal was remanded by the Board in November 2015 to obtain a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  As discussed herein, the Veteran was provided with a VA examination in December 2015, and the Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.

REMAND

In a March 2017 correspondence, the Veteran's representative has argued that the Veteran's psychiatric disorder precludes him from obtaining gainful employment.  
A claim for an increased rating for a service-connected disability is one for the highest rating obtainable, including entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Since the issue of entitlement to an increased rating is on appeal for the period since the time of his original claim, the issue of TDIU is also on appeal since this time as well, if raised by the record.  Therefore, this aspect of the claim must be remanded to the RO for the necessary development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records. 

2. The RO should undertake any additional action it deems necessary in order to properly adjudicate the claim, including any additional VA examinations.  The issue granted by the Board should be considered.

3. If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


